Exhibit 10.1
Employment Offer Term Sheet

     
Name:
  James H. Cornell
 
   
Effective Date:
  August 24, 2009 
 
   
Term:
  Three years, commencing on the Effective Date, subject to earlier termination
by either party; term of employment shall automatically be renewed for
consecutive one-year terms at the end of the initial term unless either party
gives at least 90 days written notice of its intention not to renew prior to the
expiration of a term.
 
   
Position:
  Vice President & General Counsel of Noranda Aluminum, Inc., Noranda
Intermediate Holding Corporation (the “Company”) and Noranda Aluminum Holding
Corporation (the “Parent”)
 
   
Location:
  You will be based out of the Company’s headquarters in Franklin, Tennessee
during the regular business work week (i.e., Monday to Friday) except for travel
on Company business or during vacation or holidays.
 
   
Base Salary:
  $340,000 
 
   
Annual Incentive Bonus:
  Targeted annual bonus amount is 60% of base salary, with target payout
primarily dependent upon achievement of the targets set forth for you in the
Company’s bonus plan.
 
   
Employee Benefits:
  You will participate in the employee benefits plans made available to senior
executives of the Company.
 
   
Vacation:
  You will be entitled to four weeks per annum of paid vacation.
 
   
Severance:
  In the event that your employment is terminated by the Company without Cause
or you resign your employment for Good Reason, subject to your execution and
non-revocation of a release, the Company will pay you (i) severance in an amount
equal to your then-current base salary for a period of 12 months (the “Severance
Period”), and (ii) a pro rata portion of your annual bonus with respect to the
portion of the year in which your termination occurs based on the Company’s
actual performance for such full year and payable at such time as annual bonuses
are otherwise paid by the Company. Amounts owed under (i) of this paragraph
shall be payable in accordance with the Company’s regular payroll practices in
the same amounts per payroll cycle in effect immediately prior to termination
until the end of the calendar year

 

 



--------------------------------------------------------------------------------



 



     
 
  in which termination occurs and then in a lump sum payable in the first month
of the year following termination. The Company will also provide you (and your
eligible dependants) continued health benefits during any notice period as if
you were covered by the Company’s general severance plan for executives.
You will not be entitled to any severance (other than accrued and unpaid Base
Salary) in the event that your employment with the Company is terminated for
Cause or you resign without Good Reason.
 
   
Initial Share Purchase:
  You will, as of the Effective Date, be permitted to purchase 27,200 shares of
Parent common stock. The purchase price per share will be fair market value of
the Parent shares at time of purchase (currently $1.37 per share).
 
   
Initial Option Grant:
  As soon as practicable following the Effective Date, and presuming you have
made the Initial Share Purchase as described above, you will be granted options
to purchase 54,400 shares of Parent common stock. The Initial Options will have
an exercise price equal to the fair market value of Parent common stock on the
date of grant (which is currently $1.37 per share of Parent common stock).
 
   
 
  The Initial Options will vest according to the schedule below, provided that
you are employed with the Company and its subsidiaries through each applicable
vesting date:

      Effective Anniversary     Vesting Date   Number of Options 12th month  
8,160 (15%) 24th month   8,160 (15%) 36th month   10,880 (20%) 48th month  
13,600 (25%) 60th month   13,600 (25%)       Total   54,400 (100%)      

     
 
  In the event of a sale of the Parent, all unvested Initial Options shall vest
on the earlier of (i) the 18-month anniversary of the consummation of such sale
or (ii) termination of your employment without Cause or for Good Reason during
such 18-month period. Your unvested options will otherwise continue to vest in
accordance with the schedule set forth above.
 
   
 
  The Initial Options will generally have a 90-day post-termination exercise
period (180 days for death or disability), except that all options are forfeited
on a termination for Cause.

 

 



--------------------------------------------------------------------------------



 



     
 
  The Parent Options will have a scheduled term of no less than 10 years.
 
   
Relocation:
  Relocation benefits provided pursuant to the Noranda Relocation Policy for
Senior Executives. A copy of that policy is attached for your review.
 
   
COBRA Reimbursement:
  Due to the fact that the Noranda Health Insurance Program requires a 60 day
waiting period for eligibility, Noranda will reimburse you for COBRA premiums
which you must pay, if any, to continue your medical coverage with your current
insurance provider for that 60 day period.

Our offer of employment is contingent upon your completion of a physical exam,
including substance screening, which the Company will make available at your
convenience and at Company expense.
Noranda Aluminum Holding Corporation
(-s- Alan K. Brown) [c89127p8912799.jpg]
Alan K. Brown
General Counsel/Vice President- Human Resources
Please signify your acceptance of this offer of employment by signing as
indicated below.

      /s/ James H. Cornell   August 7, 2009       James H. Cornell   Date

 

 